Citation Nr: 0934058	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals patellofemoral syndrome, left knee.

2.  Entitlement to an initial compensable rating for 
residuals patellofemoral syndrome, right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis, pes planus, heel spur, callous 
formation, 3rd and 4th metatarsal head with Morton's neuroma 
of the second intermetatarsal space of the left foot.

4.  Entitlement to an initial compensable disability rating 
for plantar fasciitis, pes planus, heel spur and residuals of 
callous formation, 3rd and 4th metatarsal head of the right 
foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, granted 
service connection for residuals patellofemoral syndrome of 
the left and right knee; and plantar fasciitis, pes planus, 
heel spur and residuals of callous formation, 3rd and 4th 
metatarsal head of the right foot at a noncompensable rating.  
The rating decision also granted service connection for 
plantar fasciitis, pes planus, heel spur, callous formation, 
3rd and 4th metatarsal head with Morton's neuroma of the 
second intermetatarsal space of the left foot at a 10 percent 
disability rating.  The ratings were effective August 1, 
2005.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full 
range of motion, and normal x-ray findings, with no 
subluxation or instability. 

2.  The Veteran's right knee disability is manifested by full 
range of motion, and normal x-ray findings, with no 
subluxation or instability.

3.  The Veteran's left foot disability is manifested by pain 
on use and moderate disability, but is not productive of 
symptomatology that includes objective evidence of marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, characteristic callosities, or tendo Achilles 
problems.

4.  The Veteran's right foot disability results in residuals 
of the callous formations on the sole of the right foot 
between the 3rd and 4th metatarsal heads; however, there is no 
inward bowing of the Achilles tendons or pain on 
manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2008).

2.  The criteria for an initial compensable evaluation for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for plantar fasciitis, pes planus, heel spur, 
callous formation, 3rd and 4th metatarsal head with Morton's 
neuroma of the second intermetatarsal space, left foot are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008). 

4.  The criteria for a 10 percent initial rating for plantar 
fasciitis, pes planus, heel spur and residuals of callous 
formation, 3rd and 4th metatarsal head, right foot are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.63, 4.71a, Diagnostic Code 5276 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The courts have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
issues in this appeal arise from the Veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case.

VA has complied with its duty to assist the Veteran with the 
development of her claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59. 

I.  Entitlement to an initial compensable disability rating 
for residuals patellofemoral syndrome left and right knee.

As the factual pattern and analysis are identical for the 
Veteran's right and left knee patellofemoral syndrome, both 
of these disabilities are addressed together.

In this case, the RO assigned an initial 10 percent rating 
for patellofemoral syndrome of the left and right knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating.  38 C.F.R. § 4.27 (2008).  
Diagnostic Code 5099 applies to unlisted disabilities of the 
musculoskeletal system and Diagnostic Code 5019 applies to 
bursitis.  Hence, the Veteran's patellofemoral syndrome of 
the left and right knee is rated analogous to bursitis.

Bursitis is rated on limitation of motion of the affected 
parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on x-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261 
when both limitations of motion are compensably disabling.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 
10 percent evaluation is appropriate if flexion is limited to 
45 degrees and a 20 percent evaluation is assigned if flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 
10 percent evaluation when it is limited to 10 degrees and a 
20 percent evaluation when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259. 

Service connection for the right and left knee disabilities 
was granted in a September 2005 rating decision, and an 
initial noncompensable disability rating was assigned. 

During an April 2005 VA examination, the Veteran reported 
recurring throbbing right knee pain for the past two years.  
She reported flare-ups of right knee pain about three or four 
times per year which lasted one to two days at a time.  She 
reported that she had occasional functional impairment as she 
was not able to run with her student corpsman when the pain 
flared up.  She had not lost any time from work because of 
this condition.  The Veteran described throbbing left knee 
pain.  She had not lost any time from work because of this 
condition and she had no functional impairment resulting from 
this condition.

On examination, the knee joints' general appearance were 
within normal limits on the right and left side.  The Drawers 
test and McMurray's test of the right and left knee were 
within normal limits.  Examination of the knee revealed no 
sign of recurrent sublaxation, locking pain or joint 
effusion.  She had crepitus on extension of both knee joints.  
Range of motion of the right and left knee joints was normal 
for both flexion and extension.  Her range of motion of both 
knees was from 0 to 140 degrees with no additional limitation 
from pain, fatigue, weakness, lack of endurance or 
incoordination.  x-rays of both knees were normal.  The 
diagnosis was patellofemoral syndrome of the right and left 
knees.  The Veteran stated that the major functional impact 
was due to pain after strenuous exertion such as forced 
marches or humping.

The knee joints are reportedly normal, and this opinion is 
buttressed by the normal x-rays; hence a compensable rating 
is not warranted on the basis of dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  Accordingly, a 
compensable initial evaluation under the diagnostic codes 
applicable to these conditions is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

The medical evidence has not demonstrated any subluxation or 
instability in the left or right knee, thus, a compensable 
initial evaluation under this diagnostic code is not 
warranted.

The medical evidence has also not demonstrated compensable 
limitation of flexion or extension as the Veteran has a 
normal range of motion.  Thus, a compensable initial 
evaluation Diagnostic Code 5260 or 5261 is not warranted.  

In the absence of any pain on motion weakness, 
incoordination, or pain on use of the Veteran's knees, there 
is thus no basis to assign a compensable rating for the 
service-connected bilateral knee disabilities under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 or under the holding in DeLuca, supra.  
In this regard, range of motion of the left knee and right 
knee was normal at the April 2005 VA examination.  The VA 
examiner specifically stated that there was no additional 
pain on range of motion as all of the above joints had no 
additional limitations by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

The Board finds that the noncompensable evaluation reflects 
the highest level of disability for the Veteran's service 
connected patellofemoral syndrome of the left and right knee.  
Staged ratings are, therefore, not warranted.

The Board concludes that the preponderance of the evidence is 
against a compensable rating.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 
38 C.F.R. §§ 4.7, 4.21 (2008).  

II.  Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis, pes planus, heel spur, 
callous formation, 3rd and 4th metatarsal head with Morton's 
neuroma of the second intermetatarsal space of the left foot.

While in service, the Veteran presented with complaints of 
blisters on her feet and pain in her heels from marching in 
June 1991.  An August 1991 podiatry consultation diagnosed 
the Veteran with flat feet with moderate pain and heel spurs.  

A Report of Medical History in May 1997 indicated that the 
Veteran had plantar fasciitis and heel spurs.

July 2003 x-rays of the left foot revealed a heel spur.  A 
July 2003 treatment note reported that the Veteran had 
chronic foot pain.

The Veteran underwent a VA examination in April 2005.  She 
reported a number of painful conditions involving the feet 
since 1991.  She had been treated for bilateral pes planus on 
a number of occasions and was also diagnosed with heel spurs 
and Morton's neuroma of the left foot.  In addition, she was 
diagnosed with mild bilateral pes planus with moderate 
descent on the arch of the right foot.  She had moderate 
functional impairment as she had to rest when the foot pain 
became severe.  She had not lost any time of work because of 
the condition.  

Examination of the right foot and left foot revealed no 
painful motion, tenderness, weakness, edema, atrophy of the 
musculature or disturbed circulation.  She did have a mild 
degree of pes planus of the right and left foot but no 
significant valgus deformity.  There was no sign of clawfeet.  
She did have callous formation on the soles of her feet 
between the third and fourth metatarsal heads.  She also had 
a history of Morton's metatarsalgia (interdigital neuroma) 
located in the second intermetatarsal space of the left foot.  
The examiner was not able to elicit any pain on examination 
of this area at this time.  The Veteran did not have any 
limitations standing and walking.  She wore arch supports.  
The diagnosis was bilateral plantar fasciitis, bilateral pes 
planus with bilateral heel spurs, exostosis of the medial 
malleous of the right ankle and Morton's neuroma of the 
second left intermetatarsal space with residuals of the 
callous formations on the soles of the feet between the 3rd 
and 4th metatarsal heads, bilaterally.

The Veteran's left and right foot disabilities are evaluated 
under Diagnostic Code 5276 for flatfoot.  38 C.F.R. § 4.71a, 
Code 5276 (2008).

Under that diagnostic code, mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as not 
compensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendoachilles, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendoachilles on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a. 

The evidence does not support entitlement to an evaluation 
greater than 10 percent for pes planus of the left foot since 
the effective date of service connection.  The April 2005 
examination describes symptoms compatible with moderate pes 
planus as the examiner reported that there was no evidence of 
marked deformity due to pes planus.  The April 2005 examiner 
did report residuals of the callous formations on the sole of 
the left foot between the 3rd and 4th metatarsal heads, but 
did not find characteristic callosities.  There have been no 
findings of swelling, or marked deformity.  Finally, there 
was no evidence of symptoms involving the tendo Achilles.  
Accordingly, the symptoms mostly closely approximate moderate 
flatfoot, which is rated 10 percent disabling.  As the 
Veteran does not have inward bowing of the tendo Achilles, 
indication of swelling on use, or characteristic callosities, 
her condition does not meet or approximate the criteria for 
an evaluation greater than 10 percent under Diagnostic Code 
5276.  38 C.F.R. § 4.71a. 

III.  Entitlement to an initial compensable disability rating 
for plantar fasciitis, pes planus, heel spur and residuals of 
callous formation, 3rd and 4th metatarsal head 
of the right foot.

While the April 2005 VA examination revealed no painful 
motion, tenderness, weakness, edema, atrophy of the 
musculature or disturbed circulation of the right foot, the 
examiner did note that the Veteran had callous formation on 
the sole of her foot between the third and fourth metatarsal 
heads.  The examiner however did not find characteristic 
callosities.  

Based on this evidence and resolving all reasonable doubt in 
her favor, the Veteran's symptoms more closely approximate a 
10 percent rating.  A "staged" rating is not appropriate, 
however, because her right foot disability has been, at most, 
10-percent disabling for the entire period since the 
effective date of her award.  See Fenderson, 12 Vet. App. at 
125-26.

A higher 20 or 30 percent rating is not warranted because 
there is no objective evidence of marked deformity, pain on 
manipulation, or inward bowing of the Achilles tendons.

Resolving all reasonable doubt in the Veteran's favor, a 
10 percent rating is warranted for plantar fasciitis, pes 
planus, heel spur and residuals of callous formation, 3rd and 
4th metatarsal head, right foot.  38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 
4.7, 4.21. 

Extraschedular Consideration

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2008).  
When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case there is no evidence of an exceptional 
disability picture.  The rating criteria correspond to the 
Veteran's symptoms, the disabilities have not required any 
periods of hospitalization and the Veteran has not reported 
any interference with employment.  Hence referral for 
consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for 
residuals patellofemoral syndrome, left knee is denied.

Entitlement to an initial compensable disability rating for 
residuals patellofemoral syndrome, right knee is denied.

Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis, pes planus, heel spur, 
callous formation, 3rd and 4th metatarsal head with Morton's 
neuroma of the second intermetatarsal space, left foot is 
denied.

An initial 10 percent disability rating for plantar 
fasciitis, pes planus, heel spur and residuals of callous 
formation, 3rd and 4th metatarsal head, right foot is granted.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


